I must respectfully dissent from the majority opinion. In this case, Murray Williams, appellant, was charged first by affidavit and later by indictment with *Page 137 
the crime of armed robbery alleged to have taken place on March 28, 1958. I will judicially notice that the facts alleged, namely a robbery with a gun netting $12,000 in currency and a $600 watch, are sufficiently unusual and distinctive to make them easy to recall.
In any event, it was more than six months later, to wit, October 7, 1958, that Williams was brought before the Columbus Municipal Court on the charge and entered a plea of guilty.
At the hearing in the court below on April 1, 1966, counsel for Williams stated that Williams was arrested in Cleveland in October 1958 and returned to Columbus to face the charge. Williams stated that he now is 39 years of age. We can assume that he was about 31 years of age in 1958.
It was on November 24, 1958, that Williams was indicted, and the indictment was personally served on him on November 28, 1958. The record having to do with his arraignment shows that it took place on December 5, 1958. The printed form used contains the words "Plea Not Guilty." The form was changed by striking out the word "Not" and hence shows a plea of guilty.
The final paragraph of the form contains these words: "And it appearing that said defendant is in indigent circumstances and unable to employ counsel, the Court at his request assigns _____ as counsel to defend him." This part of the form was left blank.
The judge conducting the 1966 hearing, under the provisions of Section 2953.21 et seq., Revised Code, was the same judge who took the guilty plea of Williams eight years before. This judge stated that he asked Williams "as I do all of them" if he had an attorney. He also stated he asked Williams if the latter wanted the court to appoint an attorney and that Williams' "answer was, no, he was entering a plea of guilty."
In my view, the form which specifically provided a place for entering the name of a court-appointed attorney supports fully the statements of the court below, and the answers given by Williams are not sufficient to rebut this record.
I think my view is consistent with the holding of the United States Supreme Court in Gideon v. Wainwright (1963),372 U.S. 335. In Gideon, it was clear that the state of Florida, with but a few exceptions, had no provision for providing counsel *Page 138 
for the indigent. Statutory provision for counsel for the indigent has been in effect in Ohio in various forms for at least 135 years. See 29 Ohio Laws 155-159, Section 14, passed March 7, 1831; 71 Ohio Laws 13, passed February 20, 1874; and 72 Ohio Laws 46, passed March 3, 1875. Also, see Section 2941.50 etseq., Revised Code.
I believe that no prejudicial error occurred in the court below and that the appeal is not well taken and should be denied.